DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-12, 14-17, 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sure et al. (US 2019/0163370 A1), hereinafter “Sure”. 

As per claim 1, Sure teaches a system comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations comprising:
“maintaining, by a first process, a timer that track amount of time that has elapsed since performing a first replication of data that corresponds to a replication policy” at [0003], [0040]-[0041], [0046];
(Sure teaches the RPO monitor sub-mod 306 and BACKUP SUB-MOD 308, 328, 348 (i.e., “first process”) maintain a timer that track amount of time that elapsed since performing a first replication of data. The period at which the synchronized peer snapshot should be taken are defined based on recovery point objective (RPO), which indicate the amount of data loss, which may be measure in time that is acceptable to the customer. Thus, the RPO may indicate an upper bound on the amount of time at which new synchronized peer snapshot should be taken)
“maintaining, by a second process, a counter that tracks an amount of data that corresponds to the replication policy that has been changed since the performing of the first replication” at [0040], [0043], [0047]-[0048];
(Sure teaches the RDO Monitoring Sub-mod 326 (i.e., “second process”) monitors RDO parameters, wherein the RDO parameters corresponds to the amount of data modified or added since the previous replication)
“in response to the second process determining that the counter has been updated to have a first value as a result of a data modified that corresponds to the replication policy, determining, by the second process that the first value is at least as great as a threshold value” at [0047]-0048];
(Sure teaches the size of modified data is accumulated and compared against the value of the RDO defined by the system administrators. As soon as the size of modified, updated or added data reaches the RDO then new synchronized peer snapshots are taken)
“in response to performing the determining that the first value is at least as great as the threshold value, requesting, by the second process and of the first process, that the first process perform a second replication of data that corresponds to the first replication policy;” at [0043];
(Sure teaches the RDO monitoring sub-mod 326 (i.e., “second process”) has determined that the RDO parameter values has been met, this cause backup sub-mod 328 (i.e., “first process”)to have local backups performed at the first and secondary site sub-systems)
“wherein the first process is configured to perform a third replication of data based on the first process determining, internal to the first process, that the timer indicates the amount of time since the first replication satisfies the replication policy” at [0003], [0040]-[0041], [0046];
(Sure teaches the RPO monitoring sub-mod 306 determined that the recovery point objective (RPO) parameter value has been met. This cause backup sub-mod 308 to have local backups performed at first and secondary site sub-systems)
“perform, by the first process, the second replication” at [0043], [0047]-[0048];

(Sure teaches the BACKUP SUB-MOD 328 performs local backups at the first and secondary site sub-systems)
“resetting the timer and the counter” at [0064].
(Sure teaches all the DR specification monitoring parameters are reset to zero so that all three parameters are monitored for determining when to take next peer snapshot)
 	
As per claim 2, Sure teaches the system of claim 1 discussed above. Sure also teaches: wherein the operation further comprise: “after the performing of the second replication, performing a third replication in response to determining that the timer has been updated to have a second value that is at least as great as a second threshold value” at [0003], [0040]-[0041], [0046].


As per claim 3, Sure teaches the system of claim 2 discussed above. Sure also teaches: wherein the operations further comprise “resetting the timer and the counter in response to the performing of the third replication” at [0064].
  	
As per claim 5, Sure teaches the system of claim 1 discussed above. Sure also teaches also teaches:  wherein “the first process performs the resetting of the timer” at [0040]-[0041], [0064].

As per claim 6, Sure teaches the system of claim 1 discussed above. Sure also teaches: wherein “the second process perform the resetting of the counter” at [0040]-[0041], [0064].

As per claim 7, Sure teaches the system of claim 6 discussed above. Sure also teaches: wherein “the second process performs the resetting of the counter in response to receiving an indication from the first process that the performing of the second replication is complete” at [0040]-[0041], [0064].

As per claim 8, Sure teaches a method, comprising: 
“maintaining, by a second process of a system comprising a processor, a counter that tracks an amount of data that corresponds to a replication policy that has been changed since performing a previous replication” at [0040], [0043], [0047]-[0048];
“in response to determining that the counter has been updated to have a first value as a result of a data being modified that corresponds to the replication policy, determining, by the second process, that the value is not less than a threshold value” at [0040], [0043], [0047]-[0048];
“in response to performing the determining that the first value is not less than the threshold value, requesting, by the second process and of a first process of the system, that the first process perform a second replication of data that corresponds to the replication policy” at [0040], [0043], [0047]-[0048];
“wherein the first process is configured to perform a third replication of data based on the first process determining that a timer indicates an amount of time since the first replication satisfies the replication policy” at [0003], [0040]-[0041], [0046];
“resetting, by the system, the counter, and a timer that tracks an amount of time that has elapsed since the performing of the previous replication” at [0069]-[0078], [0100]-[0130].

As per claim 9, Sure teaches the method of claim 8 discussed above. Sure also teaches: wherein “performing the resetting of the timer and the counter is performed after successfully performing the second replication” at [0064].

As per claim 10, Sure teach the method of claim 8 discussed above. Sure also teaches: “in response to determining that a third replication has not successfully completed, determining not to reset the counter and the timer” at [0064].

As per claim 11, Sure teach the method of claim 8 discussed above. Sure also teaches: “the counter is a first counter, wherein the timer is a first timer, wherein the replication policy is a first replication policy, and further comprising: maintaining, by the system, a second counter and a second timer that are associated with a second replication policy” at [0040]-[0049].

As per claim 12, Sure teach the method of claim 11 discussed above. Sure also teaches: “determining, by the system, not to reset the second counter and the second timer in response to the performing of the second replication of data that corresponds to the first replication policy” at [0040]-[0049], [0064].

As per claim 14, Sure teach the method of claim 8 discussed above. Sure also teaches: “after the performing of the second replication, performing a third replication in response to determining that the timer has been updated to have a second value that is not less than a second threshold value” at [0003], [0040]-[0041], [0046].

As per claim 15, Sure teaches a non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising: 
“maintaining, by a first process, a first timer that tracks an amount of time that has elapsed since performing a first replication of data that corresponds to a first replication policy” [0003], [0040]-[0041], [0046];
“maintaining, by a second process, a first counter that tracks an amount of data that corresponds to the first replication policy that has been changed since the performing of the first replication” [0040], [0043], [0047]-[0048];
“in response to determining that a triggering event has occurred, performing, by the first process, a second replication of data that corresponds to the first replication policy, the triggering event comprising at least one of the second process determining that the first counter is modified to have a first value that is greater than a first threshold value and the second process requesting that the first process perform the second replication, and the first process determining, internal to the first process, the first timer being modified to have a second value that indicates that at least a second threshold value of time has elapsed since the performing of the first replication” [0040], [0043], [0047]-[0048];
“resetting the first timer and the first counter” at [0064].

As per claim 16, Sure teaches the non-transitory computer-readable medium of claim 15 discussed above. Sure also teaches: “in response to determining that a second replication policy defines a time threshold for replication and does not define a data modification threshold for replication, performing a third replication associated with the second replication policy upon reaching the time threshold for replication” at [0003], [0040]-[0041], [0046].

As per claim 17, Sure teach the non-transitory computer-readable medium of claim 15 discussed above. Sure also teaches: “in response to determining that a second replication policy defines a data modification threshold for replication and does not define a time threshold for replication, performing a third replication associated with the second replication policy upon reaching the data modification threshold for replication” at [0042]-[0049].

As per claim 19, Sure teach the non-transitory computer-readable medium of claim 18 discussed above. Sure also teaches: “wherein the data associated with defining the first replication policy is stored in a computer storage location, and wherein the second process obtains at least some of the data associated with defining the first replication policy from the computer storage location and independently of the first process” at [0051]-[0061].

As per claim 20, Sure teaches the non-transitory computer-readable medium of claim 19 discussed above. Sure also teaches: “the second process performs the second replication of data based on an impact policy specified by the first replication policy” at [0042]-[0049].

As per claim 21, Sure teach the method of claim 8 discussed above. Sure also teaches “the second process performs the resetting of the counter” at [0042]-[0049], [0064].

As per claim 22, Sure teach the method of claim 21 discussed above. Sure also teaches: “the second process performs the resetting of the counter in response to receiving an indication from the first process that the performing of the second replication is complete” at [0042]-[0049], [0064].

As per claim 23, Sure teaches the medium of claim 14 discussed above. Sure also teaches: “the second process performs the resetting of the counter in response to receiving an indication from the first process that performing of the second replication is complete” at [0042]-[0049], [0064].


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-12, 14-17, 19-22 have been considered but are moot in view of new ground of rejections.



Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 7, 2022